Law Offices of Scott Pawgan           WR-82,063-01
                                                     COURT OF CRIMINAL APPEALS
                                                                 AUSTIN, TEXAS
                                                   122 W. Davis Suite 116
                                                     Conroe, TX 77301                       Transmitted 7/14/2015 7:21:08 AM
                                                   Phone: (936) 242-6975                     Accepted 7/14/2015 10:17:04 AM
                                                  Facsimile: (936-) 788-6199                                  ABEL ACOSTA
                                          Website: www.conroecriminallawyer.net                                       CLERK
                                            E-Mail: scottpawgan@yahoo.com
*Board Certified in Criminal Law by the                                           *Member, NationalRECEIVED
                                                                                                       Association Criminal
Texas Board of Legal Specialization                                                    COURT
                                                                                   Defense       OF CRIMINAL APPEALS
                                                                                            Lawyers
                                                                                  *Member, Texas 7/15/2015
                                                                                                   Criminal Defense Lawyers
*Board Member, Montgomery County Criminal                                                   ABEL ACOSTA, CLERK
                                                                                   Association
 Lawyers Association                                                              *Member, Harris County Criminal Lawyers
                                                                                   Association
*Associate Board Member, Texas Criminal                                           *Member, Polk County Criminal Lawyers
 Lawyers Association                                                               Association
                                                                                  *Member, National College of DWI Defense
                                                  July 14, 2015


Abel Acosta, Clerk
Court of Criminal Appeals
Supreme Court Building
201 West 14th Street, Room 106
Austin, Texas 78701

         Re:       Court of Appeals No. WR-82063-01; Ex Parte Elmer Howard Whisenant; In the
                   Court of Criminal Appeals in Austin, Texas

Dear Mr. Acosta,

        I received notice that in the above referenced writ, the Court received the supplemental
clerk’s record from Johnson County last week. Since this case has been remanded, Undersigned
Counsel has not received any orders designating issues, ordering affidavits or any findings of
fact and conclusions of law from the court.

        While the findings of facts, conclusions of law and recommendations of the trial court
were filed on July 2, 2015, since Applicant’s counsel was not sent a copy, applicant’s counsel
was not aware of the until a full week later when Counsel had checked the Johnson County
District Clerk’s website. Counsel only received notice this Court had received the findings of
facts, conclusions of law and recommendations of the trial court when he received notice from
this Court on Thursday July 8, 2015.

        Counsel was out of the office last week at a CLE and did not return until this morning
and it appears a copy of the findings of facts, conclusions of law and recommendations of the
trial court sent to this court were not sent to Applicant’s Counsel. Counsel only received a copy
of the findings of facts, conclusions of law and recommendations of the trial court by contacting
the Johnson County District Clerk’s office directly and getting a copy e-mailed.

        Applicant’s Counsel is requesting no action be taken on this writ until at a minimum
Friday July 31, 2015. This will allow Counsel proper time to be able to fully review findings of
facts, conclusions of law and recommendations of the trial court and file proper objections to
findings of facts, conclusions of law and recommendations of the trial court. Counsel is
requesting this time as he is currently set for trial on July 20 in the 411th Judicial District Court
and is set to try a Civil Commitment of a sexually violent predator case on July 27, 2015 in In Re
the Commitment of Rodney Haines.

       Thank you for your time and consideration in this matter.

Sincerely



Scott Pawgan